DETAILED ACTION
Response to Arguments
Applicant's arguments filed 15 FEB 21 have been fully considered but they are not completely persuasive.
In response to the argument that US 2001/0039711 to Donnelly et al. (“Donnelly”), based on scrolled and relaxed diameters of sheet 3, “suggests that once the sheet 3 is scrolled into a cylindrical shape, said sheet 3 does not have an equilibrium state in which [the sheet 3] is flat,” the examiner agrees.  However, claim 1 fails to require the sheet have an equilibrium state in which such is flat.  Rather, claim 1 recites “wherein in the curved form … the sheet biases towards a flat form whereby an external surface of the curved sheet is biased against an internal surface of the blast hole,” lines 6 – 7, (emphasis added).  Biasing toward a flat form is distinct from having an equilibrium state in which a sheet is flat.  Donnelly clearly discloses the properties of the sheet “allow[] the sheet to develop a high expansion force so that it expands and presses itself into place against the wall 4 of the wellbore 1 and to remain in place,” ¶ [0022].  It is asserted that this suffices to meet the sheet biasing toward a flat form.  That is, any increase in diameter from the scrolled state to the relaxed state is biasing toward a flat form.  In sum, biasing toward a flat form is not the same as having an equilibrium state that is flat.
In response to Applicant’s reliance on a definition purportedly from Webster’s Dictionary, initially, see MPEP § 2809 (II)(B) regarding information to be considered by the examiner.  Regardless, the definition of the term “resilient” as “impl[ying] the ability to recover shape quickly when the deforming force or pressure is removed” is met for the following reasons.  First, ‘implying an ability’ is not the same as having such an ability.  Next, resiliency exists along a continuum, i.e. there is no perfectly resilient solid material such that no amount of 
Lastly, that Donnelly’s device serves another purpose is irrelevant.  Even were the claims to incorporate the intended use, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
For these reasons, the rejections stand.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21 – 27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claim 21 recites the limitation:
wherein in the curved form the side edges of the sheet are free and the sheet biases towards a flat form whereby an external surface of the curved sheet is biased against an internal surface of the blast hole and forms a barrier preventing 

in lines 8 – 10 and again in lines 14 – 17.  Ambiguities created by redundancy include whether distinct flat forms, external and internal surfaces, barriers, and/or loose rock fragments are required by the latter recitation or are intended to be those previously recited.
Claim 27 recites the limitation “wherein said resiliently flexible sheet wherein said longitudinally extending side edges are tapered,” which is ambiguous because the two wherein statements do not jibe.  Suggested is removing “wherein said resiliently flexible sheet.”
Any unspecified claim is rejected as being dependent upon a rejected base claim.
The claims will be further treated on the merits as best understood only.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4 – 11, and 24 – 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Donnelly.
Re: claim 1, Donnelly discloses the claimed invention including an apparatus for preventing surrounding loose rock fragments from falling or collapsing into a blast hole, the apparatus including: a resiliently flexible sheet 3, e.g., Fig. 2, including a pair of spaced apart longitudinally extending side edges and a pair of spaced apart laterally extending end edges (all as shown, see also, e.g., Fig. 2), the sheet having a curved form defining a longitudinal passage extending between openings at longitudinally opposite ends (as shown), one end of the curved sheet being insertable* (*see below) into the open end of a blast hole (as shown), wherein in the curved form the side edges of the sheet are free and the sheet biases towards a flat form (see [0009] – [0013], particularly in view of ¶ [0006], i.e., an inability of prior art methods to “induce the sheet to press itself into place alongside the inner wall of the conduit.”  See also, e.g., ¶ [0022].
*With respect to being insertable and any like recitations, it has been held that the recitation that an element is “capable of” performing a function, here, capable of being inserted, is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138.  Regardless, Donnelly fairly anticipates one end of the sheet being insertable into a blast hole, ¶ [0001].
Re: claim 2, Donnelly further discloses wherein the sheet is adapted to* (*see below) be forced into a cylindrical or a conical form (cylindrical form shown), wherein upon insertion through the open end of a blast hole the sheet assumes a substantially cylindrical form coaxially within the blast hole (as shown and disclosed).
*With respect to adapted to, it has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson
Re: claim 4, Donnelly further discloses wherein the width of the sheet between the longitudinally extending side edges is less than the circumference of the blast hole, equal to the circumference of the blast hole or greater than the circumference of the blast hole.
Re: claim 5, Donnelly further discloses wherein the longitudinally extending side edges taper at an end thereof (as at 7) to promote a more uniform cylindrical form of the sheet.  See, e.g., ¶ [0023].
Re: claim 6, Donnelly further discloses wherein the sheet is comprised of a normally flat sheet of flexible material.  Figure 2 is exemplary of a normally flat sheet.  The presumption must be that that sheet shown in Fig. 1 is also normally flat.  This is asserted because, while a wound roll form is known in the art, the dimensions of a borehole would preclude use of such, particularly the closer to the end of such a roll the material was used.
Re: claim 7, Donnelly further discloses wherein the sheet includes apertures 11, e.g., Fig. 2, that are adapted to* (*see “adapted to” above) receive therethrough an elongated member for engaging a surface surrounding the blast hole to prevent further insertion of the sheet through the opening of the blast hole.  Note that the claim does not require an elongated member, but rather, an ability of the apertures to receive such.  Thus, that Donnelly discloses slots suffices to anticipate an ability to receive an elongated member, such as a wire.
Re: claim 8, Donnelly further discloses wherein the sheet includes at least one opening 11
Re: claim 9, Donnelly further discloses wherein the sheet includes at least one opening 11 through the sheet adjacent to one of the end edges operable as a hand hold for a user to manually insert and remove the sheet relative to the open end of a blast hole.  See above.
Concerning method claims 10 and 11, in view of the structure disclosed by Donnelly, the method of using the apparatus is inherent, since it is the normal and logical manner in which the device is disclosed as being used.
Re: claim 24, Donnelly further discloses wherein said resiliently flexible sheet further comprises flexible reinforcement, “cellular rubber,” ¶ [0023].
Re: claims 25 and 26, see relevant rejections above.
Re: claim 27, Donnelly further discloses 7 are tapered, “reduced wall thickness,” ¶ [0023].

Claim Rejections - 35 USC § 103
Claims 22 and 23, and, alternatively, claims 10, 11, and 27, are rejected under 35 U.S.C. 103 as being unpatentable over Donnelly.
Concerning method claims 10 and 11, in the alternative, in view of the structure disclosed by Donnelly, the method of using the apparatus would have been obvious, since it is the normal and logical manner in which the device can be used.
Re: claims 22 and 23, Donnelly discloses the claimed invention except for the sheet comprising a polymeric material or a high density polyethylene.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the sheet comprise these materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use supports a prima facie Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Here, so long as the material overcame the deficiencies noted by Donnelly, such would be suitable for the intended use.
Re: claim 27, whether the “reduced wall thickness” fairly anticipates the side edges being tapered, it has been held that the configuration of the claimed element was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Here, reducing wall thickness by tapering is but one of several known methods for accomplishing such.  Another includes stepped or shouldered reductions.  Regardless, absent persuasive evidence that tapered side edges is significant compared to the disclosed reduced wall thickness, Donnelly fairly obviates the claim.

Allowable Subject Matter
Claim 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.

Election/Restrictions
The following paragraphs should have been included in the restriction requirement of 29 JUN 20 and are offered now because Applicant has not canceled process claims 12 – 15.
The examiner has required restriction between product or apparatus claims and process claims.  Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder.  All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.
Applicant may amend claim 12 to include all the limitations of otherwise allowable claim 21 for rejoinder to occur.  Given claims 16 – 19 being currently withdrawn, Applicant also has an opportunity to amend such akin to claim 21 for consideration prior to notice of allowance.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
24-Mar-21